Title: From George Washington to Jonathan Boucher, 20–25 February 1771
From: Washington, George
To: Boucher, Jonathan

 

Revd Sir,
Mount Vernon Feby 20[–25] 1771.

When Joe, with your favou⟨r found his way⟩ to this place, I was from home, & did not re⟨turn for some days the⟩ High Winds and Ice, have been the cause of hi⟨s very natural⟩ disappointment of getting to Marlborou⟨gh as it was quite im⟩possible for him to cross the River in these ⟨storms of wind and⟩ now, it is attended with some risk. Mrs Washin⟨gton has⟩ packd up what Books the Portmanteau woud contain, ⟨be⟩fore the date of this, & of such kinds as I hope you wanted. She has given out the thoughts of accompanying me to Frederick, so that you will find her at home if I shoud not have the pleasure of seeing you here (should you be detaind by the bad weather longer than was expected). The Inclosd I shoud be obligd to you to forward by a Safe, rather than the first, conveyance that may offer. with very great esteem I remain Revd Sir Yr Most Obedt Hble Servt

Go: Washington


25th Agreeable to the above date, Joe attempted to cross the River; but b⟨eing⟩ unable to effect it, has been unavoidably detaind till this time and now the River is so much choked with Ice as to render his passage precarious. Mrs Washington begs the favour of you to get her, for Patcy, another Phial of æther and bri⟨ng wi⟩th you when you come to Mount Vernon.

